
	

114 S2165 PCS: To amend title 54, United States Code, to permanently authorize the Land and Water Conservation Fund.
U.S. Senate
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 270114th CONGRESS1st Session
		S. 2165
		IN THE SENATE OF THE UNITED STATES
		
			October 8, 2015
			Ms. Cantwell (for herself, Mr. Tester, Mr. Heinrich, Mrs. Shaheen, Mr. Bennet, Mr. Leahy, Mr. Wyden, and Mrs. Murray) introduced the following bill; which was read the first time
		
		October 19, 2015Read the second time and placed on the calendarA BILL
		To amend title 54, United States Code, to permanently authorize the Land and Water Conservation
			 Fund.
	
	
 1.Permanent authorization of the Land and Water Conservation FundSection 200302 of title 54, United States Code, is amended— (1)in subsection (b), in the matter preceding paragraph (1), by striking During the period ending September 30, 2015, there and inserting There; and
 (2)in subsection (c)(1), by striking through September 30, 2015.  October 19, 2015Read the second time and placed on the calendar